          Case 4:20-cv-01313-KGB Document 8 Filed 02/02/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

ANTONIO MCKINNEY,                                                                 PLAINTIFF
ADC #145899

v.                            Case No. 4:20-cv-01313-KGB-JTK

R. WATSON, et al.                                                               DEFENDANTS

                                            ORDER

       The Court has received Proposed Findings and Recommendations from United States

Magistrate Judge Jerome T. Kearney (Dkt. No. 5).      Plaintiff Antonio McKinney filed evidence

after Judge Kearney’s Proposed Findings and Recommendations were docketed; the Court

construes this evidence as objections (Dkt. No. 6).   After a review of the Proposed Findings and

Recommendations and the timely objections received thereto, as well as a de novo review of the

record, the Court adopts the Proposed Findings and Recommendations in their entirety.

Accordingly, the Court dismisses without prejudice Mr. McKinney’s complaint for failure to state

a claim upon which relief may be granted.   Mr. McKinney’s objections do not persuade this Court

to alter, modify, or reject Judge Kearney’s Proposed Findings and Recommendations.     Dismissal

of this action constitutes a “strike” within the meaning of the Prison Litigation Reform Act, 28

U.S.C. § 1915(g).    The Court certifies that an in forma pauperis appeal from an Order and

Judgment dismissing this action would not be taken in good faith, pursuant to 28 U.S.C. §

1915(a)(3).

       It is so ordered this 2nd day of February, 2021.

                                             _________________________________
                                             KRISTINE G. BAKER
                                             UNITED STATES DISTRICT JUDGE
